ORDER

PER CURIAM.
The state appeals the trial court’s granting defendant’s motion for judgment of acquittal notwithstanding the jury verdict finding defendant guilty of attempted burglary in the second degree, § 564.011, RSMol986. We affirm. We have reviewed the record and find the claims of error to be without merit. An opinion would have no precedential value *632nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).